This case involves many questions, as shown by the opinion of the Court of Civil Appeals. However, there is only one question presented to this Court in the application for writ of error, and that relates to the holding of the Court of Civil Appeals that Rule 107 of the Texas Rules of Civil Procedure does not apply to justice courts.
The Court of Civil Appeals in its opinion discussed the rules relating to district courts, county courts, and justice courts, and correctly held that Rule 107 does not apply to justice courts. Therefore the application for writ of error is refused.
Opinion delivered November 10, 1943. *Page 555